HUGHES, J.
Epitomized Opinion
Action by Bovee to recover upon application for additional insurance upon a building which was destroyed by fire. The Association put up the defense that at the time of the' application for the increased insurance, the plaintiff failed to. disclose a large gasoline storage maintained in a tent in close proximity tó the building destroyed. On trial the court directed a verdict in favor of the Association. Bovee now seeks a reversal of that judgment on the grounds that 9583 GC. made it incumbent upon the insurance company to inspect the property and its surroundings at the time the additional insurance was written, and it is how prevented from making the defense set up in the action. In affirming the judgment -the court held:
1. The statute must be construed to apply to the buildings only and not to the surroundings. Insurance Co. vs. Warner, 76 OS. 543. 543.